Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER'S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David, Boundy, Reg#:36461 on 05/11/22.

The application has been amended as follows: 
	a.	renumber claims 10-16 to 9-15


Allowable Subject Matter

2.	Claims 1-15 are allowable.
	The following is an examiners statement of reasons for allowance:
	The allowability resides in the overall structure and functionality of the structure as respectively recited in independent claims 1, 2 & 9, and at least in part, because independent claims 1, 2 & 9, recites the limitations: “…an outer cabinet designed to provide a protective enclosure for electrical components:  3designed to permit throughhole drilling to facilitate mounting on a wall while 4avoiding disturbance of contents to be mounted within the outer cabinet5;… 7a subpanel plate designed to detachably and securely attach a computer motherboard 8and cage assembly, and designed to removeably mount the motherboard and cage assembly 9within the outer cabinet as a modular component, mounting of the motherboard and cage 10assembly being independent of power supply and nonvolatile storage;  11an inner cage assembly designed to protectably mount and enclose a computer 12motherboard and heat sink, and to mount as a motherboard and cage assembly to the 13subpanel plate25”.
The aforementioned limitations in combination with all remaining limitations of respective claim(s) 1, 2, & 9, is believed to render said claim(s) and all claims depending therefrom (claims 3-8 & 10-15) allowable over the prior art references of record, taken alone or in combination. 
3.	The closest references to the present invention are believed to be as follows:
	Tatem et al. US9351414 discloses an enclosure for a television distribution component and method for assembling the same includes a mounting plate, a plurality of extensions extending from the mounting plate and a housing receiving the electrical component. The housing has a plurality of openings aligned with the extensions. The housing having a cover wall generally parallel to the mounting plate and a plurality of side walls, said cover wall includes a first plurality of openings aligned with the plurality of extensions, a first side wall of the plurality of side walls includes a plurality of openings for electrically connecting to the electrical component.
Sivertsen US9377808 discloses a modular computer enclosure is disclosed that can include a housing, one or more doors, and a modular bracket system. The housing is configured to receive a wall mount, whereby the wall mount is affixed to a wall and the housing is removably coupled to the wall mount. The modular bracket system can include an outer bracket and an inner bracket. The modular bracket system can be configured to receive one or more plates of various sizes. The plates are configured to receive one or more computing components. The plates can be installed, removed, and replaced by other plates depending on the particular application.
Carpenter Joseph Lee WO2017/075039 discloses an electronic device mounting apparatus includes an electronic device mounting plate having a first mounting keyhole having a first geometric shape on a surface thereof, and a second mounting keyhole in the same surface thereof and having a second geometric shape that is different from the first geometric shape.
4.	None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed.
5.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Email Communication

6.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL A MATEY/Examiner, Art Unit 2835